

115 HR 5376 IH: Protecting Taxpayer Confidentiality Through Safeguards Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5376IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Renacci introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to ensure that contractors to whom return information is
			 disclosed comply with confidentiality safeguards.
	
 1.Short titleThis Act may be cited as the Protecting Taxpayer Confidentiality Through Safeguards Act. 2.Compliance by contractors with confidentiality safeguards (a)In GeneralSection 6103(p) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (9)Disclosure to contractors and other agentsNotwithstanding any other provision of this section, no return or return information shall be disclosed to any contractor or other agent of a Federal, State, or local agency unless such agency, to the satisfaction of the Secretary—
 (A)has requirements in effect which require each such contractor or other agent which would have access to returns or return information to provide safeguards (within the meaning of paragraph (4)) to protect the confidentiality of such returns or return information,
 (B)agrees to conduct an on-site review every 3 years (or a mid-point review in the case of contracts or agreements of less than 3 years in duration) of each contractor or other agent to determine compliance with such requirements,
 (C)submits the findings of the most recent review conducted under subparagraph (B) to the Secretary as part of the report required by paragraph (4)(E), and
 (D)certifies to the Secretary for the most recent annual period that such contractor or other agent is in compliance with all such requirements.
						The certification required by subparagraph (D) shall include the name and address of each
			 contractor and other agent, a description of the contract or agreement
			 with such contractor or other agent, and the duration of such contract or
			 agreement. The requirements of this paragraph shall not apply to
			 disclosures pursuant to subsection (n) for purposes of Federal tax
			 administration..
 (b)Conforming AmendmentSection 6103(p)(8)(B) of such Code is amended by inserting or paragraph (9) after subparagraph (A). (c)Effective Date (1)In generalThe amendments made by this section shall apply to disclosures made after the date of the enactment of this Act.
 (2)CertificationsThe first certification under section 6103(p)(9)(D) of the Internal Revenue Code of 1986, as added by subsection (a), shall be made with respect to the portion of calendar year 2018 following the date of the enactment of this Act.
				